                      Case 09-10984-LSS           Doc 38      Filed 11/26/18      Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801

In Re:                                                       Chapter: 7
IH 2, Inc

 EIN: 94−3157362                                             Case No.: 09−10984−LSS
Dolton Aluminum Co Inc
Novar Inc
Indalex
Indalex Aluminum Solutions
Indalex International
                                                             Claim No.* (if known): 95
                                                             Amount (if known): $



                                      NOTICE OF TRANSFER OF CLAIM

To Chorey, Taylor & Feil, P.C. Claimant/Transferor:

       YOU ARE HEREBY NOTIFIED that on 11/22/18, a Transfer of Claim was filed with this Court purporting to
transfer to Taylor, Feil, Harper & Lumsden P.C., Transferee, a claim previously filed by you.

       Any objection to this Transfer must be in writing and filed with the Clerk at the address below within (21) days
of the date of this Notice, and a copy served on the Transferee. If no objection is timely received by the Court, the
Transferee will be substituted as the original claimant without further order of the Court.

Clerk of Court                                     Transferee
United States Bankruptcy Court                     Taylor, Feil, Harper & Lumsden P.C.,
District of Delaware                               c/o 3400 Peachtree Rd.
824 Market Street                                  NE. Suite 1515
Wilmington, DE 19801                               Atlanta, GA 30326




Dated: 11/29/18

                                                                           Una O'Boyle, Clerk of Court


*Claim no. as assigned by the Court, which may be different from the claim no. as assigned by the Trustee.
